internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-149227-02 cc tege eoeg et1 date taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend school church city x state y year a year b m dollar_figure issue whether the teachers and administrative staff of school are ministers of the gospel and therefore qualify for the parsonage_allowance under sec_107 conclusion the teachers and administrative staff who received parsonage allowances from school in do not qualify under sec_107 because they are not ministers of the gospel tam-149227-02 facts school is an affiliate of church located in city x state y school teaches preschool and kindergarten through eighth grades all of the teachers of school are certified by state y to teach school and school is accredited by state y’s department of education school’s teachers and administrative staff are not required to attend a bible college or a divinity program membership in the church is not required to be employed in either the teaching or administrative positions but employees are required to attend a church in year a the school’s board resolved to have school’s teachers and administrative staff receive a parsonage_allowance that averaged m per person for year b a review of the duties and responsibilities of the teachers and administrative staff reflect the typical duties and responsibilities found in secular schools these duties do not include duties performed by ministers of the gospel which generally are performing the lord’s supper baptism marriage moderating of church sessions sitting on church boards of government conducting worship services performing funeral services and ministering to the sick and needy ministers of the church are either ordained or licensed school states that the teachers and administrative staff are commissioned as ministers of the gospel and that the commissioning took placed the date each employee began his or her duties at school the commissioning process consists of a job interview and hiring process which culminates in the signing of an employment contract and the first day of work school represents that when the board approves the candidate for the teaching or administrative position they instruct the administrator to commission the candidate by calling him or her to be a teacher or administrative staff member and that the commissioning takes place on each employee’s date of hire law and analysis sec_107 of the internal_revenue_code code provides that in the case of a minister_of_the_gospel gross_income does not include the rental value of a home furnished to the minister as a part of the minister's compensation or the rental allowance paid to the minister as part of the minister's compensation to the extent used by the minister to rent or provide a home sec_1402 sec_3121 and sec_3401 of the code which provide definitions for purposes of the self-employment contributions act federal_insurance_contributions_act and income_tax_withholding respectively refer to services performed by a duly ordained commissioned or licensed minister of a church in the exercise of his ministry sec_3309 relating to the federal_unemployment_tax_act contains similar language tam-149227-02 sec_1_107-1 of the income_tax regulations regulations provides that in order to qualify for the exclusion provided by sec_107 the home or rental allowance must be provided as remuneration for services which are ordinarily the duties of a minister_of_the_gospel in general the rules provided in regulation sec_1_1402_c_-5 apply to such determination which is based on sec_1402 of the code sec_1_107-1 also provides that examples of specific services which will be considered duties of a minister for purposes of sec_107 include the performance of sacerdotal functions the conduct of religious worship the administration and maintenance of religious organizations and their integral agencies and the performance of teaching and administrative functions at theological seminaries sec_1_1402_c_-5 of the regulations provides that a duly ordained commissioned or licensed minister of a church is engaged in carrying_on_a_trade_or_business with respect to service performed by him in the exercise of his ministry or in the exercise of duties required by a religious_order unless an exemption under sec_1402 is effective a balancing test of factors is used to determine whether a person is considered a minister_of_the_gospel under knight v commissioner t c and wingo v commissioner 89_tc_911 there are five factors that collectively determine whether a person qualifies as a minister_of_the_gospel a minister_of_the_gospel must do a majority of the following administer sacerdotal functions conduct worship services perform services in the control conduct and maintenance of a religious_organization be considered a spiritual leader by his or her religious body and be ordained licensed or commissioned under sec_1402 of the code at a minimum the person is required to be duly ordained licensed or commissioned in 51_tc_66 affirmed 425_f2d_492 d c cir the tax_court stated that the term ‘commission’ means the act of committing to the charge of another or an entrusting the court held that the petitioner was not commissioned because no congregation or other body of believers was committed to his charge the duty_of spreading the gospel either by sermon or teaching was not formally entrusted to his care the petitioner was merely a nonordained church_employee furthermore all the services performed by the petitioner were of a secular nature in 50_tc_494 the petitioner claimed that he was recognized by his church as a commissioned minister_of_the_gospel and performed the duties of such however the court held that there was no evidence that petitioner was recognized by his church as a minister_of_the_gospel his church hired him as minister of education the recitation in the minutes of the church wherein he was commissioned as commissioned minister_of_the_gospel in religious education that he may receive benefits of laws relative to the social_security act and internal revenue services indicated on its face that the recitation was nothing more than paperwork procedure designed to help petitioner get a tax_benefit from internal_revenue_service without tam-149227-02 giving him any new status the petitioner’s authority and duties were in no way changed by the commission the petitioner testified that the commissioning was prompted by some statement at the southern baptist convention that the people in this particular field could now receive house allowances from the government if they were commissioned the petitioner further testified that when he spoke of someone in the ministry he referred to one who had been ordained into the baptist ministry and he described the laying on of hands ceremony included in the ordination by the church congregation of a person requesting to be ordained as a baptist minister a person ordained by one congregation would be accepted as a baptist minister by another congregation the court held that petitioner failed to sustain his burden of proving that he was a minister_of_the_gospel within the meaning of sec_107 because the record does not support petitioner's allegation that he was recognized by his church as a minister_of_the_gospel and because the evidence fell far short of showing that the prescribed duties of a minister of education are equivalent to the services performed by a baptist minister based on the information and documentation provided we conclude that the teachers and administrative staff of school failed the minimum requirement of sec_1402 school hired the employees as teachers and administrative staff and not as ministers of the gospel furthermore none of the prescribed duties of the teachers and administrative staff are equivalent to the services performed by a church minister accordingly the teachers and administrative staff do not qualify for an exclusion under the parsonage_allowance in sec_107 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
